t c memo united_states tax_court helena culver fraser petitioner v commissioner of internal revenue respondent docket no filed date helena culver fraser pro_se andrew p crousore for respondent memorandum opinion gerber judge respondent determined deficiencies in petitioner's federal income and self-employment taxes and additions to tax as follows year deficiency dollar_figure dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number after concessions the issues for decision are whether petitioner failed to report wages from her employment interest_income and unemployment_compensation and whether petitioner is liable for additions to tax under sec_6654 a for her failure to pay estimated_taxes respondent has conceded that petitioner is not liable for the additions to tax under sec_6651 procedural background on date respondent filed a motion to show cause pursuant to rule f as to why facts and evidence set forth in her proposed stipulation of facts should not be accepted as established on date petitioner filed a response to this court's order to show cause after due consideration this court ordered on date that facts and evidence set forth in respondent's proposed stipulation of facts were deemed to be established for purposes of this case facts deemed admitted at the time the petition in this case was filed petitioner resided in visalia california during and petitioner all section and subtitle references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise designated worked as a physician's assistant for multiple employers and received wages in the amounts of dollar_figure and dollar_figure respectively during and petitioner earned nonemployee compensation from her self-employment as a physician's assistant in the amounts of dollar_figure dollar_figure and dollar_figure respectively in addition petitioner received unemployment_compensation in the amount of dollar_figure in and interest_income in the amount of dollar_figure in in total petitioner received income during the years in issue as follows year amount dollar_figure big_number big_number petitioner did not file income_tax returns for any of the years in issue nor was any_tax withheld or paid on income that she earned in those years discussion petitioner argues that her income was from her employment and falls under the provisions of subtitle c this court lacks jurisdiction in matters arising under subtitle c sec_7442 74_tc_651 accordingly petitioner contends that we lack subject matter jurisdiction over this case subtitle c imposes employment_tax on wages of individuals required to be withheld by employers which is in addition to income_tax imposed by subtitle a subtitle a imposes an income_tax on an individual's taxable_income determined from gross_income sec_61 defines gross_income as income from whatever source derived including compensation_for services and interest_income sec_61 in addition sec_85 includes unemployment_compensation in gross_income respondent determined petitioner's deficiencies for the years in issue under subtitle a to which the deficiency_notice procedures apply sec_6211 respondent issued a notice_of_deficiency and petitioner invoked the jurisdiction of this court by filing a petition in response to that notice_of_deficiency rule a c 97_tc_437 petitioner also contends that we lack jurisdiction because the notice_of_deficiency issued by respondent was invalid petitioner bases her claim of the invalidity of the deficiency_notice on the ground that respondent did not make a determination of her deficiency as required by sec_6212 citing 814_f2d_1363 9th cir revg 81_tc_855 sec_6212 authorizes the commissioner to mail a notice_of_deficiency to a taxpayer after determining a deficiency the commissioner must consider information relating to a particular taxpayer to make her determination_of_a_deficiency with respect to that taxpayer scar v commissioner supra pincite a presumption exists that the commissioner made a determination if the notice reveals that the deficiency was based on information relating to the taxpayer 875_f2d_1396 9th cir absent exceptional circumstances we will not look behind a notice_of_deficiency to examine the evidence used by the commissioner in her determination id respondent considered reliable information that related to petitioner in particular attachments to the deficiency_notice identify petitioner's employers and other sources of income nothing on the face of the notice_of_deficiency indicates that respondent failed to make a determination with respect to petitioner's tax_liability we find that respondent satisfied the requirements of sec_6212 and the notice_of_deficiency issued to petitioner is valid thus we have jurisdiction over this case despite petitioner's extensive and well-written arguments on brief the factual allegations deemed admitted under rule f establish that petitioner had income for the years in issue which she failed to report in addition petitioner did not present any evidence contesting respondent's determination that she is subject_to self-employment_tax under sec_1401 we sustain respondent's determination as to the deficiencies in petitioner's federal income and self-employment taxes sec_6654 imposes an addition_to_tax for failure to make timely estimated income_tax payments sec_6654 contains exceptions to the application of the addition_to_tax petitioner bears the burden of proving that she is not liable for additions to tax rule a petitioner received taxable_income during each of the years in issue and did not make any estimated_tax payments petitioner has not proven that any of the exceptions to sec_6654 apply thus petitioner is liable for the sec_6654 additions to tax for the years in issue to reflect the foregoing decision will be entered for respondent except as to the additions to tax under sec_6651
